PER CURIAM.
State of Florida, by and through the Attorney General, having filed in this cause a motion to dismiss the above appeal, and the Court having determined that the official certified record shows that the effective date of filing of the notice of appeal *391in the office of the Clerk of the Criminal Court of Record being August 1, 1957, was not within the time provided by the rules, it is, therefore, ordered that said motion be granted and the appeal is hereby dismissed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.